DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-28 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    146
    1051
    media_image1.png
    Greyscale
(filing receipt dated 8/31/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The references cited in the PCT international search report by the EPO have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they may not have been considered.

Claim Objections
Claims 1, 4-9, 12, 23, 25, 26, and 28 are objected to because of the following informalities: 
Claims 1, 4-9, 12, 23, 25, 26, and 28 are objected to because each reference to steps “i.”, “ii.”, and “iii.” should be deleted and replaced by –i)--; --ii)--; and –iii)—respectively.  MPEP 608.01(m) states that “each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”
Claim 12 is objected to because in lines 3-4 of step ii, the phrase “to form a fatty acid chloride” should be deleted.  The limitation is already recited in lines 2-3 of step ii.
Claim 25 is objected to because in line 2, the limitation “out at pH 9-13” should be deleted and replaced by –out at a pH of 9-13 --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)-Written Description/Objections to the Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites that step ii is carried out with an excess of phosphorus trichloride, thionyl chloride, or phosgene of at least 5 wt% based on the stoichiometric amount of fatty acid.  Claims 5 and 6 are directed toward the same limitation, reciting a range of “from 5 to 25 %” and “from 7 to 10 %” respectively, though the % is undefined in said claims.  However, based on claim 4, it appears as if the % is supposed to be a weight %.  This limitation is further discussed in the paragraph bridging p. 11-12 of the specification as filed, wherein what the % is based on (ie weight, moles, etc) remains undefined.  Table 1 on p. 18-19 of the specification as filed, summarizing examples 1-4 and comparative examples CE1-CE3, recites the following:

    PNG
    media_image2.png
    310
    730
    media_image2.png
    Greyscale
, wherein the “excess TC” (ie excess thionyl chloride) limitation of claims 4-6 again appears to be defined as a “percentage by weight of lauric acid”.
	However, the experimental data provided in Table 1 does not support this interpretation.  In all examples, the weight of lauric acid is greater than the weight of the TC.  Therefore, the “excess TC” values of Table 1 and claims 4-6 do not match the data as the weight of TC is less than the weight of the lauric acid in every example. Further, claims 4-6 refer to “the stoichiometric amount of fatty acid” and there is no such thing as a “stoichiometric” weight. Stoichiometry can only be understood in the context of moles of reactants, not weights, unless the reactants have the same molecular weight. Therefore, it is not clear that the Applicant is in possession of the process of claims 4-6 as presently claimed. 
 	In contrast, the Examiner believes that the “excess TC” % is based on the molar ratio between the moles of the lauric acid and moles of TC. This is supported by the following calculations using the data provided in Table 1 (wherein the molecular weights of lauric acid and thionyl chloride were obtained using the “convert name to structure” and “analysis” features of ChemDraw® Professional):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    248
    896
    media_image4.png
    Greyscale

	The moles of lauric acid and TC were calculated by dividing the mass (in grams) of lauric acid and TC by the molecular weights of lauric acid and TC (g/mol), respectively.  For example, with respect to example 1: 

    PNG
    media_image5.png
    51
    146
    media_image5.png
    Greyscale
  and 
    PNG
    media_image6.png
    53
    142
    media_image6.png
    Greyscale
.
	The molar %xs of TC was then calculated by dividing the moles of TC by the moles of lauric acid, multiplying by 100 to get a % which is greater than 100%, and then subtracting 100 from the percent to obtain the molar excess of TC as a percentage.  For example, with respect to example 1: 
    PNG
    media_image7.png
    49
    141
    media_image7.png
    Greyscale
.
	The percentages in column H above match those in the “excess TC” row in Table 1 of the instant specification.  Therefore, the percentages of claims 4-6 are based on the moles amount of fatty acid and represent the molar excess of the chlorinating reagent as compared to the fatty acid as a percentage.  The rejection would be obviated by amending the claims accordingly.  
Likewise, the disclosure is objected to for the same reasons.  The specification should be amended to recite that the claimed percentage is based on moles.  In particular the paragraph bridging p. 11-12 and Table 1 should be amended to reflect what the Applicant is actually in possession of and to obviate any further objections under 37 CFR 1.75(d)(1) if the claims are amended.  Also see MPEP 608.01(o).
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-6, claim 4 recites that step ii is carried out with an excess of phosphorus trichloride, thionyl chloride, or phosgene of at least 5 wt% based on the stoichiometric amount of fatty acid.  Claims 5 and 6 are directed toward the same limitation, reciting a range of “from 5 to 25 %” and “from 7 to 10 %” respectively, though the % is undefined in the claims.  All of these percentages are indefinite.  The percentages of claims 5 and 6 are undefined with respect to what physical values are being compared (ie mass, volume, moles, etc).  Further, even if the skilled artisan were to assume that the % is supposed to be a weight % based on claim 4 and Table 1 on p. 18-19 of the specification as filed, these percentages still do not make sense.  Claims 4-6 specify that the percentages are based on “the stoichiometric amount of fatty acid” and there is no such thing as a “stoichiometric” weight. Stoichiometry can only be understood in the context of moles of reactants, not weights, unless the reactants have the same molecular weight. Further the weight of lauric acid is always greater than the weight of thionyl chloride (TC) in Table 1 of the specification. Therefore, it is not clear how the values should be interpreted.  As discussed in detail in the 35 USC 112(a) written description rejection above, the values will be interpreted as molar percentages based on the moles of fatty acid vs. moles of chlorinating agent.
Claim 18 is rejected because it is unclear which “Q” is being further defined.  There are two versions of variable “Q” present in the claim, that of formula (I)/the “base providing cations Q” and that of formula (II).  Q is located within the definition of variable R3, wherein R3 is COOQ or CH2-SO3Q.  Step iii of claim 12 requires that a compound of formula (II), having a COOQ or CH2-SO3Q group, is reacted with a fatty acid chloride of formula R-COCl in the presence of water and a base providing cations Q to produce the compound of formula (I), having a COOQ or CH2-SO3Q group.  As the base can comprise a different cation Q than the cation of formula (II) and produce a compound of formula (I) having a different Q cation that that of formula (II), then which Q is being further defined in claim 18?  Are all instances of Q being further limited?  Or is it one or the other?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105601502 (CN ‘502, published on 5/25/2016).  CN ‘502 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.
CN ‘502 is directed toward a method for preparing acyl chlorides with phosgene and acid.  See whole document.  Regarding claims 1, 10, and 11, CN ‘502 teaches an example wherein lauric acid is reacted with phosgene in the presence of 4-dimethylaminopyridine to produce lauroyl chloride.  See example 5 in [0056-0058].  Lauric acid is a fatty acid of formula R-COOH, wherein R is a linear saturated C11 alkyl group and lauroyl chloride is a fatty acid chloride of formula R-COCl, wherein R is the same as above. 4-Dimethylaminopyridine is an amine catalyst.  See following structures, which were obtained using the “convert name to structure” feature of ChemDraw® Professional: 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Also see MPEP 2131.02.  Regarding claim 4, the molar ratio of lauric acid:phosgene is 1:3.  Therefore the molar excess of phosgene is 200% ([(3/1)*100] -100), which is greater than 5%. Also see MPEP 2131.03. 

Claim(s) 1, 4, 7, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105669436 (CN ‘436, published on 6/15/2016).  CN ‘436 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.
CN ‘436 is directed toward a method for catalytically preparing acyl chlorides with an immobilized catalyst.  See whole document.  Regarding claims 1, 10, and 11, CN ‘436 teaches an example wherein palmitic acid is reacted with phosgene in the presence of catalyst 6 to produce palmitoyl chloride.  See example 6 in [0039-0040].  Palmitic acid is a fatty acid of formula R-COOH, wherein R is a linear saturated C15 alkyl group and palmitoyl chloride is a fatty acid chloride of formula R-COCl, wherein R is the same as above.  See following structures, which are obtained using the “convert name to structure” feature of ChemDraw® Professional:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Catalyst 6 is an amine catalyst of the following formula: 
    PNG
    media_image10.png
    71
    192
    media_image10.png
    Greyscale
.  See Table in [0015] of CN ‘436.  Also see MPEP 2131.02.  Regarding claim 4, the molar ratio of palmitic acid:phosgene is 0.5:0.75.  Therefore the molar excess of phosgene is 50%, ([(0.75/0.5)*100] -100)%, which is greater than 5%. Also see MPEP 2131.03. Regarding claim 7, catalyst 6 (1.28 g) is employed in 1 wt% based on the total weight of the fatty acid (128.2 g). Also see MPEP 2131.03.

Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2012/0090983 (‘983, published on 4/19/2012).  
Claim 28 is a product-by-process claim.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  See MPEP 2113.
‘983 teaches the preparation of the sodium salt of N-stearoylglycine.  See Example 3 in [0086-0088].  Using the “convert name to structure” feature of ChemDraw® Professional, the structure of the compound is as follows:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
.  This compound corresponds to a compound of claimed formula (I) wherein R is a linear saturated C17 alkyl group; R1 is hydrogen (a residue of the alpha-carbon of all the natural alpha-amino acids recited on p. 10 of the specification, in particular of glycine in which both alpha substituents are hydrogen); R2 is hydrogen; R3 is -COOQ; and Q is sodium, a cation.  See MPEP 2131.02 and MPEP 2112.01.  

Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2010/0273879 (‘879, published on 10/28/2010).  
Claim 28 is a product-by-process claim.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  See MPEP 2113.
‘879 teaches the preparation of the sodium cocoylglycinate.  See Example 1 in [0049-0052].  This compound corresponds to a compound of claimed formula (I) wherein R is a linear or branched, unsaturated or saturated C8-18 group (see composition of cocoyl chloride employed in reaction in [0049]); R1 is hydrogen (a residue of the alpha-carbon of all the natural alpha-amino acids recited on p. 10 of the specification, in particular of glycine in which both alpha substituents are hydrogen); R2 is hydrogen; R3 is -COOQ; and Q is sodium, a cation.  See MPEP 2131.02 and MPEP 2112.01.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105669436 (CN ‘436, published on 6/15/2016).  CN ‘436 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.
Applicant Claims

    PNG
    media_image12.png
    312
    681
    media_image12.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
CN ‘436 is directed toward a method for catalytically preparing acyl chlorides with an immobilized catalyst.  See whole document. Regarding claim 1, CN ‘436 teaches that the reaction between an acid of formula R-COOH and phosgene in the presence of an immobilized base catalyst to produce an acyl chloride of formula R-COCl according to the following formula: 
    PNG
    media_image13.png
    48
    269
    media_image13.png
    Greyscale
.  See claim 1 and [0010].  CN ‘436 teaches that the acids of formula R-COOH include C2-C22 aliphatic acids, which overlap with the claimed fatty acids.  See [0023] and examples 2-8 in [0031-0044].  Therefore, the acyl chlorides of CN ‘436 also overlap with those claimed.  CN ‘436 teaches that phosgene encompasses monophosgene, diphosgene, and triphosgene.  See [0020].  The immobilized base catalyst is of the following formula: 
    PNG
    media_image14.png
    88
    113
    media_image14.png
    Greyscale
.  See claim 1 and [0012].  Specific examples of the catalyst are provided in the Tables in [0015-0016] of the original patent.  Catalysts 6-9, 14-21, and 31-33 all contain amine functionality.  
Regarding claims 1, 4, 7, 10, and 11, CN ‘436 teaches at least one anticipatory example wherein palmitic acid is reacted with phosgene in the presence of catalyst 6 to produce palmitoyl chloride.  See example 6 in [0039-0040].  Palmitic acid is a fatty acid of formula R-COOH, wherein R is a linear saturated C15 alkyl group and palmitoyl chloride is a fatty acid chloride of formula R-COCl, wherein R is the same as above.  See following structures, which are obtained using the “convert name to structure” feature of ChemDraw® Professional:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Catalyst 6 is an amine catalyst of the following formula: 
    PNG
    media_image10.png
    71
    192
    media_image10.png
    Greyscale
.  See [0015] of CN ‘436.  Also see MPEP 2131.02. Regarding claim 4, the molar ratio of palmitic acid:phosgene is 0.5:0.75.  Therefore the molar excess of phosgene is 50%, ([(0.75/0.5)*100] -100)%, which is greater than 5%. Also see MPEP 2131.03. Regarding claim 7, catalyst 6 (1.28 g) is employed in 1 wt% based on the total weight of the fatty acid (128.2 g). Also see MPEP 2131.03.	
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claims 4-6, CN ‘436 teaches that the molar ratio of carboxylic acid (R-COOH) to phosgene is 1:1 to 1:10 (0 to 900% molar excess of phosgene), preferably 1:1.1 to 1:3.3 (10 to 230% molar excess of phosgene).  Both of these ranges encompass or overlap with the claimed ranges. See claim 1 and [0022]. Also see MPEP 2144.05.
	Regarding claims 7 and 8, CN ‘436 teaches that the solid-supported catalyst is used in a concentration of 0.01 to 200 wt% based on the mass of the carboxylic acid, preferably 0.5 to 20 wt%. See [0021] and claim 1. Both of these ranges encompass the claimed ranges. Also see MPEP 2144.05.
	Regarding claim 9, CN ‘436 teaches that the reaction can be run at a temperature in the range of 30-200C, preferably 60-120C.  See claim 1 and [0024]. Both of these ranges encompass the claimed range.  Also see MPEP 2144.05.
	Regarding claim 10, formamides and acetamides are excluded from the reaction except in cases where the catalyst possesses the claimed functionality.  See [0007] and catalyst structures in [0015-0016] of CN ‘436.
	Regarding claim 11, see claim 5, [0023], and examples 5-7 in [0037-0042] of CN ‘436.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of CN ‘436 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to arrive at the claimed process because CN ‘436 teaches that all of the claimed concentrations and the claimed reaction temperature fall within the ranges disclosed in CN ‘436 for predictably carrying out the acid chloride formation.  Therefore, carrying out the reaction of CN ‘436 using any of the claimed reaction parameters would predictably produce fatty acid chlorides with a reasonable expectation of success.  Also see MPEP 2144.05.

Claim(s) 12-14 and 16-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105669436 (CN ‘436, published on 6/15/2016), as applied to clams 1 and 4-11 above, and further in view of US2010/0273879 (‘879, published on 10/28/2010).  
Applicant Claims

    PNG
    media_image15.png
    247
    629
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    258
    666
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    190
    661
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    125
    670
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    274
    668
    media_image19.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	CN ‘436 discloses the process of claimed steps i and ii of claim 12.  CN ‘436 also discloses that the acid chloride products are important intermediates in the synthesis of a large number of chemical products, especially pharmaceuticals, cosmetics, and organic materials.  See [0004].  
	‘879 is directed toward a method for producing acylglycinates.  See whole document.  Regarding claims 12-14 and 18-23, ‘879 teaches that acylglycinates of the following formula (I): 
    PNG
    media_image20.png
    94
    289
    media_image20.png
    Greyscale
 are obtained by N-acylating glycine, a natural alpha-amino acid, with a fatty acid chloride in the presence of water and a basic alkali compound which provides cations of Q+, preferably a carbonate and/or hydroxide of lithium, sodium, and/or potassium.  See abstract, [0008-0013], and claims.  Glycine is a compound of claimed formula (II) wherein R1 and R2 are hydrogen; R3 is COOQ, and Q is H. Formula (I) of ‘879 corresponds to a compound of claimed formula (I) wherein instant R is a linear or branched C6-C30 saturated alkyl group or a linear or branched C6 to C30 mono- or polyunsaturated alkenyl group (see definition of variable R1 of ‘879); instant R1 and R2 both hydrogen (a residue of the alpha-carbon of all the natural alpha-amino acids recited on p. 10 of the specification, in particular of glycine in which both alpha substituents are hydrogen); R3 is COOQ; and Q is a cation selected from Li+, Na+, and K+.  See [0008].  The acyl group corresponding to variable R1 of formula (I) of ‘879 is derived from the fatty acid chloride and the fatty acid chloride corresponds to a compound of claimed formula R-COCl, wherein R is the same as defined above. Preferred fatty acid chlorides are also discussed in [0014-0019]. The inventive examples of ‘879 teach that glycine is N-acylated with cocoyl chloride (A), a fatty acid chloride having the composition disclosed in [0049] which meets the limitations of the claimed fatty acid chloride, in the presence of aqueous sodium hydroxide.  See inventive examples in [0049-0067].  
	Regarding claim 16, neither CN ‘436 nor ‘879 teach that any of steps i-iii include formamides or acetamides.  Also see discussion of claim 10 above.
	Regarding claim 17, CN ‘436 teaches that the acids of formula R-COOH include C2-C22 aliphatic acids.  Therefore, the acyl chlorides of CN ‘436 would also possess the same “R” group.  Further, at least lauric acid, myristic acid, palmitic acid, and stearic acid are explicitly mentioned by CN ‘436.  See claim 5, [0023], and examples 5-7 of CN ‘436. ‘879 teaches the use of fatty acid chlorides preferably containing C8 to C18 carbon atoms.  See [0014-0019].  The examples of ‘879 are directed toward fatty acid chlorides derived from coconut oil (cocoyl chloride) and ‘879 further explicitly mentions lauroyl chloride as another preferred fatty acid chloride.  See [0018 and 0049-0067].  Also see p. 9 of the specification as filed regarding the interpretation of “derived from”.  Therefore, the fatty acid chlorides produced in CN ‘436 overlap with/are compatible with those employed as reagents in ‘879, and both references explicitly teach the claimed limitations.
	Regarding claim 24, ‘879 teaches that the molar ratio of fatty acid chloride to glycine (compound of claimed formula (II)) is within the range of 1:1 to 1:1.1, which is identical to that claimed.  See [0013].  Also see MPEP 2144.05.
	Regarding claim 25, ‘879 teaches the reaction is carried out at a pH of from 9 to 13, which is identical to that claimed.  See [0012] and MPEP 2144.05.
	Regarding claim 26, ‘879 teaches that inventive examples 1, 4, and 5 are carried out in the range of 30-35C, which falls within the claimed range.  See [0067] and MPEP 2144.05.
	Regarding claim 27, ‘879 teaches that the intended use of the N-acyl glycine salts of formula (I) is as surfactants in cosmetic preparations.  See [0002-0003].  ‘879 additionally teaches producing personal care compositions comprising the salts of formula (I) (corresponding to compounds of claimed formula (I)), the process comprising formulating the N-acyl glycine salt obtained by claimed step iii into a composition comprising a cosmetically acceptable carrier and at least one cosmetic benefit agent.  See [0022-0047] and claims 7-17. Also see discussion of “cosmetic benefit agent” on p. 16-17 of the specification as filed.
Regarding claim 28, claim 28 is a product-by-process claim.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  See MPEP 2113.
Therefore, even though the process of producing the product is not required to evaluate patentability, in the interests of compact prosecution, the products of formula (I) of ‘879 would appear to meet the limitations of claimed formula (I) because they are prepared using the same process as that claimed if the processes of CN ‘436 and ‘879 are combined.  See discussion of claim 12 for the mapping of claimed formula (I) to formula (I) of ‘879, wherein the compounds of ‘879 overlap within the genus claimed. Also see MPEP 2112(III).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claim 12, CN ‘436 does not explicitly teach that the prepared fatty acid chlorides are subjected to claimed step iii to provide the N-acyl amino acid salt of claimed formula (I).  Though CN ‘436 indicates that the intended use of the acid chlorides is as intermediates in process to provide a large number of chemical products, including pharmaceuticals, cosmetics, and organic materials, CN ‘436 does not provide any specific details.  See [0004]. This deficiency is cured through the teachings of ‘879.   ‘879 teaches that the fatty acid products of CN ‘436 can be subjected to claimed step iii to predictably produce products of instant formula (I).  ‘879 is also silent regarding the production of the fatty acid chlorides, only indicating that they can be obtained by methods known to the person skilled in the art.  See [0010].  CN ‘436 teaches such a method.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of CN ‘436 and ‘879 to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to employ the fatty acid products produced using the process of CN ‘436 in the process of ‘879 in order to predictably produce cosmetically valuable N-acyl amino acid salts of claimed formula (I).  CN ‘436 indicates that the fatty acid chlorides are intended for use as chemical intermediates and ‘879 teaches that compounds of claimed formula (I) are surfactants which are valued in cosmetics and skin cleansing products and that they can be prepared from fatty acid chlorides obtainable by the process of CN ‘436.  Therefore, combining the process of CN ‘436 with the process of ‘879 will produce a process for predictably obtaining compounds of claimed formula (I) from fatty acids.  Also see MPEP 2143(B).
Subject Matter free from the Prior Art
Claims 2, 3, and 15 appear to be free from the prior art.  The claims are directed toward the use of an amino acid or amino ethane sulfonic acid as the amine catalyst in step ii of independent claims 1 and 12.  The prior art recited above does not teach or suggest substituting one of the known amine catalysts for those claimed.  Additionally, see the teachings of US2015/0141682 (‘682, published on 5/21/2015).  ‘682 is directed toward a process for producing N-acyl amino acid-based surfactants of Formula (I), corresponding to compounds of claimed formula (I), the processing comprising producing fatty acid chlorides by halogenating fatty acids with phosgene or thionyl chloride in the presence of a catalytic amount of an N-acyl amino acid of formula (I), or anhydrides thereof, and then reacting the fatty acid chloride with an amino acid in the presence of a base.  See whole document, particularly abstract, claims, and examples.  However, there does not appear to be any motivation to substitute the amide catalysts of ‘682 for the claimed amine catalysts.  
Conclusion
Claims 2, 3, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1, 4-14, and 16-28 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622